TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-12-00321-CV



                                    Barbara Ann Valdez, Appellant

                                                    v.

                         Author Cardona, Sr. and Amelia Perales, Appellees



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-10-0260-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                                MEMORANDUM OPINION


                   Appellant Barbara Ann Valdez, acting pro se, filed her notice of appeal on April 11,

2012. On October 30, 2012, the clerk of this Court notified appellant that her brief was overdue

and that her appeal was subject to dismissal for want of prosecution unless she filed her brief

or responded to this notice by November 9, 2012. To date, appellant has not responded to this

Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                                 __________________________________________

                                                 Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 25, 2013